Citation Nr: 0025966	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  97-17 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased evaluation for a conversion 
neurosis, currently rated as 10 percent disabling.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant (Board hearing); appellant and multiple witnesses 
(Regional Office hearing)




ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1952 
to October 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 rating decision from the 
Albuquerque, New Mexico Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Board notes that additional evidence has been submitted 
to the Board, some of which was not first considered by the 
agency of original jurisdiction; however, the veteran 
submitted a statement with this evidence waiving regional 
office consideration of such evidence.  38 C.F.R. 
§ 20.1304(c) (1999).  


REMAND

The Board initially finds that the veteran's claim of 
entitlement to an increased evaluation for a conversion 
neurosis is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his conversion neurosis (that are within the competence of a 
lay party to report) are sufficient to conclude that his 
claim for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is not satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

The most recent VA examination of the veteran's service-
connected disability was conducted more than four years ago, 
in July 1996.  In addition to it being relatively old, the VA 
examiner's assessment of the veteran's disability was 
somewhat limited; he merely listed the veteran's diagnosis 
and the current Global Assessment of Functioning (GAF) 
without really offering a rationale for his conclusions.  In 
addition, the veteran has since indicated that his symptoms 
have increased in severity.  This was most recently 
documented in an April 2000 VA progress note (received by the 
Board in August 2000) in which he reported that one of his 
reported symptoms associated with his conversion neurosis 
(facial tic) was worsening.  

The Board also notes that the July 1996 VA examination was 
conducted prior to VA's revision of the criteria for 
diagnosing and evaluating psychiatric disabilities.  With 
respect to the change in law, where the law and regulations 
change while a case is pending, the version most favorable to 
the appellant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  61 Fed. 
Reg. 52695 (1996).  On and after that date, all diagnoses of 
mental disorders for VA purposes must conform to the fourth 
edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).  61 Fed. Reg. 52700 (1996) (codified at 
38 C.F.R. § 4.125).  Conversion neurosis is currently 
evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9424 
(1999).  A VA examination conforming with these revisions is 
therefore warranted.  

The duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  

In light of the above, the Board concludes that a remand is 
warranted for a current and more thorough evaluation of the 
veteran's conversion neurosis.  

During the July 2000 hearing before the Board, it was 
testified that the veteran had been receiving treatment for 
his service-connected disorder at the Albuquerque VA Medical 
Center (VAMC) from approximately 1995 to 1999.  Transcript, 
p. 2.  

The veteran indicated that he also had received treatment at 
an Air Force hospital on the other side of the Albuquerque 
VAMC.  Tr., p. 12.  It was indicated that these two 
facilities were a combined VA medical facility.  Tr., pp. 12-
13.  It was also indicated that he had received medical 
treatment at no other facilities.  Tr., pp. 12-13.  

In addition, an August 1998 VA progress note indicated that a 
computerized tomography (CT) had been ordered.  While it is 
unclear as to whether the CT was actually performed, it is 
apparent that the majority of VA records from 1995 are not on 
file.  Therefore, it is also possible that a CT was performed 
whose results are not of record.  

In sum, the majority of VA records from the Albuquerque VAMC 
dating from 1995 through 1999 are not of record.  On remand, 
the RO should obtain these records.  

Items generated by VA are held to be in "constructive 
possession" and must be obtained and reviewed to determine 
their possible effect on the outcome of a claim.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Further, VA medical 
center records are to be requested in all cases, as these are 
records that are considered to be in VA custody.  McCormick 
v. Gober, No. 98-48 (U.S. Vet. App. Aug. 18, 2000) (citing to 
VBA Letter 20-99-60).  

With respect to PTSD, the Board notes that the RO denied 
entitlement to service connection for PTSD in March 1999.  
Notice of this decision was sent to the veteran in April 
1999.  

In October 1999 the veteran's representative submitted a VA 
Form 646 which expressed continued disagreement with 
"multiple decisions by" the RO.  While the only issue it 
specifically mentioned was entitlement to an increased 
evaluation for a conversion neurosis, the RO went on to make 
arguments pertaining to the development of the PTSD claim.  

The Board finds that statements in the October 1999 VA Form 
646 can reasonably be construed as a Notice of Disagreement 
(NOD) with the RO's March 1999 denial of service connection 
for PTSD.  38 C.F.R. § 20.201.  

However, there is no indication that the veteran was ever 
provided with a Statement of the Case (SOC) pertaining to the 
claim for service connection of PTSD.  When there has been an 
initial RO adjudication of a claim and an NOD has been filed 
as to its denial, the veteran is entitled to an SOC, and the 
RO's failure to issue an SOC is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398, 408-10 (1995); see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should secure all outstanding 
VA treatment reports, in particular, 
treatment records from the Albuquerque VA 
from 1995 to the present.  This should 
include records from the Air Force 
hospital that is associated with the VAMC 
in Albuquerque.  

2.  Following the above, the veteran 
should be afforded a VA neuropsychiatric 
examination conducted by an appropriate 
specialist in order to determine the 
level of impairment caused by the 
conversion neurosis.  

The claims file, a separate copy of this 
remand, and the previous and amended 
criteria for rating mental disorders, 
should be made available to and reviewed 
by the examiner prior and pursuant to 
conduction and completion of the 
examination and the examination report 
must be annotated in this regard.  Any 
further indicated special studies, 
including psychological studies, should 
be accomplished.

The examiner should identify all of the 
symptoms or manifestations of the 
veteran's service-connected conversion 
neurosis and offer an opinion as to how, 
and to what extent, the symptoms or 
manifestations affect the veteran's 
reliability, flexibility, and efficiency, 
and his social and industrial 
adaptability, in general.  

The examiner should also determine to 
what extent the veteran's subjective 
complaints are consistent with the 
examiner's objective findings.  

If there are other psychiatric or 
neurological disorder(s) found (the 
record indicates that the veteran has 
been diagnosed with post-traumatic stress 
disorder (PTSD)), in addition to 
conversion neurosis, the examiner should 
specify which symptoms are associated 
with each disorder(s).  If certain 
symptomatology cannot be dissociated from 
one disorder or another, it should be so 
indicated.  

If a psychiatric or neurological 
disorder(s) other than conversion 
neurosis is or are found on examination, 
the examiner should offer an opinion as 
to whether any such disorder is causally 
or etiologically related to conversion 
neurosis, and, if so related, whether the 
veteran's conversion neurosis has any 
effect on the severity of any other 
psychiatric disorder.

The examiner should provide a numerical 
score on the Global Assessment of 
Functioning (GAF) Scale provided in the 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM IV), in relation to 
the veteran's impairment from conversion 
neurosis.  The examiner must include a 
definition of the numerical GAF score 
assigned, as it relates to the veteran's 
occupational and social impairment.  

If the historical diagnosis of conversion 
neurosis is changed following 
examination, the examiner should state 
whether the new diagnosis represents 
progression of the prior diagnosis, 
correction of an error in the prior 
diagnosis, or development of a new and 
separate condition.  

The examiner must be requested to express 
an opinion as to the impact of the 
conversion neurosis on the veteran's 
ability to obtain and retain 
substantially gainful employment.  Any 
opinions expressed must be accompanied by 
a complete rationale.  

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for a conversion 
neurosis, using both the previous and 
current ratings criteria for evaluating 
psychiatric disorders.  

4.  The RO should undertake such 
development or review action as it deems 
proper regarding the issue of entitlement 
to service connection of PTSD.  

5.  If such action does not resolve the 
disagreement either by granting the 
benefit sought or through withdrawal of 
the notice of disagreement, the RO shall 
prepare a statement of the case on the 
issue of entitlement to service 
connection of PTSD.  

The veteran should be advised of the need 
to file a substantive appeal in order to 
perfect his appeal and of the time limit 
within which the substantive appeal must 
be filed.  

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

If any benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 9 -


